Citation Nr: 1455421	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  08-13 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease, L4-L5 (hereafter referred to as a back disability), evaluated as 20 percent disabling prior to April 21, 2014, and 40 percent disabling thereafter.  

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling, prior to April 21, 2014, and 70 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1991 to December 1991 and from March 2000 to January 2006, including service in Afghanistan.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In March 2014 and March 2012 the Board remanded the case for additional development. 

In a September 2014 rating decision, the Appeals Management Center (AMC) granted an increased rating of 50 percent for PTSD and 40 percent for the back disability, effective April 21, 2014.  Further, the rating decision granted service connection for sleep apnea effective August 23, 2010, thus this issue is no longer on appeal. 

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issue of entitlement to an increased rating for recurrent erosion of the left eye has been raised by the record in his March 2014 written statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).






FINDINGS OF FACT

1.  Prior to January 6, 2011, even considering the Veteran's back pain and corresponding functional impairment, including during flare-ups, the preponderance of the evidence shows that his low back disability is not productive of flexion of 30 degrees or less; unfavorable or favorable ankylosis; or incapacitating episodes.

2.  As of January 6, 2011, even considering the Veteran's back pain and corresponding functional impairment, including during flare-ups, the preponderance of the evidence shows that his low back disability is not productive of unfavorable ankylosis of the entire thoracolumbar spine or incapaciting episodes of at least six weeks.

3.  Throughout the appeal, the Veteran's back disability was productive of neurologic impairment of the right lower extremity that resulted in a disability analogous to no more than moderate incomplete paralysis of the sciatic nerve.

4.  Throughout the appeal, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as chronic sleep impairment; panic attacks more than once a week; impairment of short-term memory (e.g., forgetting to complete tasks); disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances (including work); nightmares; intrusive memories; isolation; avoidance; hypervigilance; flashbacks; and exaggerated startle response, but less than total social and occupational impairment.


CONCLUSIONS OF LAW

1.  Prior to January 6, 2011, the criteria for a rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code (DC) 5243 (2014).

2.  Effective January 6, 2011, the criteria for assignment of a 40 percent disability rating for degenerative joint disease of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§4.59, 4.71a, DC 5243 (2014). 

3.  Effective August 30, 2007, the criteria for assignment of a 20 percent rating for a 20 percent rating for right lower extremity moderate incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2014).

4.  Effective November 29, 2010, the criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, DC 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  September 2007, March 2009, and December 2010 letters, issued prior to the rating action on appeal, advised the Veteran of the general criteria for determining a disability rating and how an effective date of an award of an increased level of compensation is granted.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  Here, the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Board finds that there was substantial compliance with the March 2014 Board remand directives.  The March 2014 Board remand found that an April 2012 VA spine examination was inadequate for rating purposes as the Veteran contended the results were inconsistent with the actual level of severity of his low back disorder.  The March 2014 remand requested that the RO schedule the Veteran for a VA examination after obtaining pertinent VA treatment records dated after April 2012.  The VA examiner was requested to review the claims file and discuss the severity of the Veteran's low back disorder after performing appropriate range of motion testing.  The April 2014 VA examination report is adequate for rating purposes and complied with the remand directives as the examiner conducted an appropriate evaluation of the Veteran, reviewed the claims file, and noted examination findings as to the severity of the Veteran's low back disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Similarly, the March 2014 Board remand found that the January 2011 VA PTSD examination was inadequate for rating purposes as the Veteran alleged multiple inaccuracies.  The VA examiner was requested to address apparent inconsistencies between the January 2011 VA examination report and the Veteran's lay statements.  The April 2014 VA examination report is adequate for rating purposes and complied with the remand directives.  Id.  As the April 2014 VA examination report is adequate and the RO associated VA treatment records dated through April 2014 with the claims file, the Board finds substantial compliance with the March 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, VA has satisfied its duties to notify and assist.

II.  Schedular Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A.  Back Disability

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).   

The Veteran's back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, DC 5243.  Pursuant to this formula, a 10 percent rating is assigned with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS).  Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  

The Veteran seeks an evaluation in excess of 20 percent disabling for his back disability since August 30, 2007, and a disability evaluation in excess of 40 percent since April 21, 2014.  There is a separate 10 percent disability rating in effect for associated neurologic impairment of the right lower extremity, since August 30, 2007.  Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the Veteran's back disability.  

(i)  Prior to January 6, 2011

After a careful review of the record, the Board finds that, prior to January 6, 2011, the Veteran's low back disability warrants no more than a 20 percent rating.  

At the January 2008 VA examination, the Veteran's range of motion study of the thoracolumbar spine showed forward flexion of 55 degrees, extension of 10 degrees, right lateral flexion of 15 degrees, left lateral flexion of 10 degrees, right and left lateral rotation of 5 degrees.  There was objective evidence of painful motion throughout the examination.  The examiner noted that repeated moves did not reveal additional pain, fatigability, incoordination, or weakened movements.  The Veteran described functional limitations of walking, standing and lifting.  He reported flare-ups one to two times per week that requires the use of a TENS unit and heat.  The examiner indicated that the Veteran presented with a normal gait and did not use assistive devices.  The diagnosis was degenerative changes L4-5, L5-S1.  The Veteran reported no incapacitating episodes.  

Treatment records are consistent with the findings and conclusions set forth in the January 2008 VA examination report.  Further, as the March 2012 Board decision found the July 2009 VA range of motion testing inadequate for failure to use a goniometer, the January 2008 VA examination report is the only remaining medical evidence of record that includes appropriate range of motion testing of the lumbar spine during this appeal period.

In sum, after review of the totality of the competent medical evidence on file regarding the Veteran's low back symptomatology, a rating in excess of 20 percent prior to January 6, 2011, is not warranted based on range of motion because the evidence on file does not show symptoms productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine, so as to warrant a 40 percent disability rating.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).  The preponderance of the evidence is also against the finding of a higher rating under the formula for rating IVDS based on incapacitating episodes.  Even considering pain, weakness, and functional impairment, none of the findings would warrant a disability rating in excess of 20 percent based on range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243; DeLuca v. Brown, 8 Vet. App. 202 (1995).

(ii)  Since January 6, 2011

After a careful review of the record, the Board finds that, since January 6, 2011, the Veteran's low back disability warrants no more than a 40 percent rating.  

At the January 2011 VA examination, the Veteran's range of motion study of the thoracolumbar spine showed forward flexion of 30 degrees, extension of 10 degrees, right and left lateral flexion of 20 degrees, right and left lateral rotation of 10 degrees.  The examiner noted objected evidence of pain on active range of motion and pain following repetitive motion.  There was no additional limitation after repetitive range of motion.  Upon physical examination, the examiner found guarding, pain on motion, tenderness, but no weakness and no ankylosis.  

The January 2011 VA examination report noted that the Veteran had forward flexion to 30 degrees, which warrants a 40 percent disability rating.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

On VA examination in April 2014, the Veteran reported daily flare ups that he treats with medication and rest.  On physical examination, initial range of motion was forward flexion of 10 degrees with painful motion beginning at 0 degrees, extension of 10 degrees with painful motion beginning at 0 degrees, right lateral flexion of 10 degrees with painful motion at 0 degrees, left lateral flexion at 10 degrees with painful motion at 0 degrees, right lateral rotation ending at 10 degrees with painful motion at 0 degrees, and left lateral rotation ending at 10 degrees with painful motion at 0 degrees.  There was evidence of functional loss and/or functional impairment of less movement than normal, pain on movement, and interference with sitting, standing and/or weight bearing.  

The April 2014 examiner noted localized tenderness or pain to palpitation described as spasms of the paraspinal muscles.  The examiner also noted muscle spasms and guarding of the thoracolumbar spine, not resulting in abnormal gait or abnormal spinal contour.  The Veteran reported that he occasionally used a cane.  The examiner diagnosed the Veteran with intervertebral disc syndrome of the thoracolumbar spine and found no incapacitating episodes over the prior 12 months.  Arthritis was documented.  

The treatment records are consistent with the findings and conclusions set forth in the January 2011 and April 2014 VA examination reports.  As the Board found the April 2012 VA examination report to be inadequate based on the Veteran's competent and credible statements regarding the severity of his low back pain, the April 2014 and January 2011 VA examination reports are the only remaining medical evidence of record that include appropriate range of motion testing of the lumbar spine.  

In sum, after review of the totality of the competent medical evidence on file regarding the Veteran's low back symptomatology since January 6, 2011, a rating in excess of 40 percent is not warranted based on range of motion because the evidence on file does not show symptoms productive of unfavorable ankylosis of the entire thoracolumbar spine, so as to warrant a 50 percent disability rating.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).  See 38 C.F.R. § 4.71a, DCs 5235 to 5243; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.71a indicate that intervertebral disc syndrome should be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

A disability rating in excess of 40 percent based on incapacitating episodes is also not warranted.  For a rating in excess of 40 percent under the IVDS formula, the Veteran would need physician prescribed bed rest totaling a duration of at least six weeks during the last twelve months.  Notably, the April 2014 VA examiner found IVDS of the spine.  However, the Veteran denied incapacitating episodes over the past twelve months.  The preponderance of the evidence is accordingly against a rating greater than 40 percent under Diagnostic Code 5243, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

(iii)  Separate Evaluation for Neurological Impairment

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code. 

DC 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2014).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id. 

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The Veteran underwent a peripheral nerves examination in March 2008.  He complained of constant numbness across his right anterior thigh, lateral calf, and great toe.  He denied any sensation with testing in anterior thigh, lateral calf, and toes of the lateral extremity.  At that time, the Veteran requested termination of the nerve conduction study due to pain.  An April 2008 VA treatment record notes sensation to touch that decreased grossly on right versus left side.  The Veteran complained of constant sharp radiating pain during VA treatment in February 2009.  Similarly, during the January 2011 VA examination, the Veteran complained of severe and constant radiating pain.  At the April 2014 VA examination, the examiner found mild constant pain, moderate intermittent pain (usually dull), mild numbness, and no paresthesias and/or dysesthesias.  

No neurologic impairment of the left lower extremity has been alleged by the evidence of record.  As such, a separate rating is not warranted for impairment of the left lower extremity.

The Board finds that a 20 percent evaluation is warranted for moderate radiculopathy of the right lower extremity, effective August 30, 2007, the date of claim for an increased rating.  However, the next higher 40 percent evaluation is not warranted under DC 8520 for right lower extremity radiculopathy as the Veteran's neurological symptoms were not shown to be moderately severe in degree.  See 38 C.F.R. § 4.124a.  Similarly, a 60 percent evaluation is not warranted for the right lower extremity radiculopathy as the Veteran's neurological symptoms are not shown to cause severe incomplete paralysis with marked muscle atrophy.  There is also no evidence of complete paralysis of the sciatic nerve to warrant assigning an 80 percent disability rating for the right lower extremity.

Moreover, the evidence of record does not support a separate rating for other associated neurological abnormalities in the form of bladder, bowel, or erectile dysfunction; the Veteran has consistently denied experiencing these issues at his VA spine examinations.

B.  PTSD

The Veteran is currently rated at 50 percent under DC 9411 for PTSD prior to April 21, 2014 and 70 percent since April 21, 2014.  He seeks higher ratings.

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013.) 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  A GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994); Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  In addition to his PTSD, VA treatment records and examination reports show the Veteran has a diagnosis of a traumatic brain injury (TBI).  No examiner has separated the effects of the Veteran's PTSD from the TBI.  Accordingly, the Board will attribute such signs and symptoms to the Veteran's service-connected PTSD.   

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the frequency and severity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

Following a review of the relevant evidence of record, the Board finds that prior to April 21, 2014, the criteria for a rating of 70 percent were met.  The evidence shows that the Veteran's PTSD produced occupational and social impairment with deficiencies in most areas due to such symptoms as: constricted affect, depressed mood, anxiety, suspiciousness, chronic sleep impairment, panic attacks more than once a week, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, irritability, intrusive memories, and neglect of personal appearance and hygiene.  

During the appeal, the evidence does not show any of the characteristics of a 100 percent rating, including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

On the contrary, VA treatment records and the April 2014 VA examiner, found the Veteran to be oriented in all spheres and adequately groomed with normal hygiene.  He consistently denied suicidal or homicidal ideation, hallucinations, and delusions.  His thought processes were normal, well-organized, goal directed, and relevant.  His thought content was linear, logical, and goal-directed.  His concentration was intact and behavior appropriate and he maintained his ADLs with the support of his wife.  Further, he is capable of managing his financial affairs.  

Following a review of the evidence of record relevant to the appeal, which includes an April 2014 VA examination report, VA treatment records, and the Veteran's and his spouse's lay statements, the Board finds that the preponderance of the evidence is against a rating in excess of 70 percent.  

As to social impairment, the Veteran denied social outlets outside of his wife, children, and extended family.  The Veteran reported that he occasionally socialized with a neighbor and a military friend until they had their own medical issues.  A November 2010 SSA record indicates that he has difficulty trusting other people, avoids crowds, and isolates himself at his home.  Thus, the Veteran has difficulty establishing and maintaining effective relationships, but he is not unable to maintain them.  This difficulty is contemplated by his current 70 percent disability rating.

As to occupational impairment, the Veteran was terminated from his employment in October 2010.  The Veteran attributed his loss of employment to "making errors and personality clashes."  See April 2014 VA Examination Report.  The Veteran's inability to continue his occupation due to interpersonal difficulty is especially notable, suggesting that he had become unable to establish or maintain effective work relationships.  However, a December 2011 letter from the Veteran's wife indicates that he plays an intricate part in the family's finances and has helped streamline bill paying and budgeting, indicating that the Veteran does not have total occupational impairment.  

As to impulse control, the Veteran's spouse reported that he has been increasingly angry and distant.  VA treatment records indicate that the Veteran has been confrontational during treatment.  See February 2014 VA Treatment at 20.  The April 2014 VA examiner noted that the Veteran's tone was mildly angry at times.  However, the evidence shows no history of violence.  Thus, while the Veteran struggles with irritability, the Board finds that there is neither evidence of impaired impulse control resulting in periods of violence nor evidence of grossly inappropriate behavior sufficient to warrant a 100 percent evaluation.

Notably, none of the examiners found that the Veteran was totally occupationally and socially impaired.  Rather, the April 2014 VA examiner found the Veteran's PTSD produced moderate to severe symptoms with reduced reliability and productivity.   

The Board concludes that the Veteran's overall disability picture and symptoms during the appeal, taken as a whole and in combination with the objective mental status examination, do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula, as his symptoms were not of such a severity or frequency to result in total occupational and social impairment. 

The evidence also shows that the Veteran has additional symptomatology that is not enumerated in the rating criteria, including exaggerated startle response, avoidant behavior, and hypervigilance.  However, the Board finds that these symptoms are contemplated by his current 70 percent evaluation.  Mauerhan.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran is not totally occupationally and socially impaired.  Therefore, the Board finds that the Veteran's symptomatology does not most closely approximate a 100 percent rating.

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 70 percent for his PTSD. Thus an increased rating is not warranted. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Based upon the record, we find that at no time during the appeal has his PTSD been more disabling than as currently rated under the present decision of the Board.  Hart.

C.  Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's low back disability.  The manifestations of the Veteran's low back disorder, including limitations of range of motion, are specifically contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's low back disorder and associated neurological abnormalities of the right lower extremity and referral for consideration of extraschedular rating is not warranted.  The Veteran has not reported frequent periods of hospitalization.  

Additionally, the Veteran's occupational and social impairment is contemplated by the criteria set forth in Diagnostic Code 9411.  Moreover, there are no other indicia of an exceptional or unusual disability picture, such as marked interference with employment, i.e., beyond that contemplated by the criteria set forth in Diagnostic Code 9411, or frequent periods of hospitalization.  As such, referral for extraschedular consideration is not warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  Here, the Veteran's PTSD and low back condition are before the Board and there is no indication in the record that his PTSD and low back symptomatologies, together with his other service-connected disabilities, are not contemplated by the schedular criteria.  Significantly, the Veteran has not argued that the combined effect of his service-connected disabilities is not adequately encompassed within the rating schedule.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

Finally, the Board notes that the Veteran has been awarded a TDIU based on the aggregate impact of his service-connected disabilities.  The Board concludes that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's back disability as well as his psychiatric disability, alone, do not preclude his performance of substantially gainful employment.  In reaching this determination, the Board notes that the Federal Circuit has held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).


ORDER

An evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine for the period from August 30, 2007 to January 5, 2011, is denied.  

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 40 percent, for degenerative joint disease of the lumbar spine, since January 6, 2011, is granted.  

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 20 percent, for radiculopathy of the right lower extremity, since August 30, 2007, is granted.  

Subject to the law and regulations governing payment of monetary benefits, a 
70 percent rating for PTSD is granted effective November 29, 2010.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


